3:19-cv-00529-RBH   Date Filed 12/09/19   Entry Number 56-1   Page 1 of 29




                     EXHIBIT H
    3:19-cv-00529-RBH         Date Filed 12/09/19     Entry Number 56-1        Page 2 of 29




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


JON MICHAEL VITALE,

               Plaintiff,

       v.
                                                 Case No. 19-cv-00529-RBH
MIMEDX GROUP, INC., PARKER H.
PETIT, and WILLIAM C. TAYLOR,                       DEFENDANT PARKER H. PETIT’S
                                                     RESPONSES TO PLAINTIFF’S
               Defendants.                                  REQUESTS




                 PRELIMINARY STATEMENT AS TO ALL RESPONSES

       Due to the confidential nature of the information contained in some of these responses,

certain responses or portions thereof have been designated “Confidential.” Although a protective

order has not yet been entered in this case, undersigned counsel for Defendant Parker H. Petit is

providing this information to Paul J. Porter (counsel for Plaintiff Jon Michael Vitale) based upon

the parties’ agreement that duly-marked responses will be treated as “Confidential” pursuant to

the draft protective order that counsel for Mr. Petit sent to Mr. Porter on September 13, 2019.

Therefore, unless and until the Court orders or the parties agree otherwise, the portions of these

responses identified as Confidential will receive the full scope of protection provided to

documents designated Confidential in said draft protective order.
     3:19-cv-00529-RBH         Date Filed 12/09/19      Entry Number 56-1         Page 3 of 29




I.       RESPONSES TO INTERROGATORIES

                           PRELIMINARY STATEMENT TO
                    INTERROGATORY RESPONSES AND OBJECTIONS

         Pursuant to the Federal Rules of Civil Procedure 26 and 33 and the Local Rules of the

U.S. District Court for the District of South Carolina, Defendant Parker H. Petit, by and through

his undersigned attorneys, hereby provides his responses and objections to Plaintiff Jon Michael

Vitale’s Interrogatories.

         Mr. Petit’s investigation in this matter is ongoing and these responses reflect his

information to date. Mr. Petit reserves the right, at any time, to revise, correct, add to, or clarify

these responses pursuant to Federal Rule of Civil Procedure 26(e).              Neither Mr. Petit’s

objections, or any response, constitutes a waiver of any objection as to admissibility, privilege,

materiality, confidentiality, or as to appropriateness of the burden of production or proof on any

issue.

                             GENERAL OBJECTIONS
                  TO INTERROGATORY RESPONSES AND OBJECTIONS

         The following general objections (the “General Objections”) apply to each of the

Interrogatories, and are incorporated by reference into each of the following specific responses as

if set forth fully therein:

         1.     Mr. Petit objects to the Interrogatories, and the Definitions and Instructions

therein, on the ground and to the extent that they purport to impose any obligations on Mr. Petit

that are beyond the scope of Rules 26 and 33 of the Federal Rules of Civil Procedure, or the

applicable rules and orders of this Court, including the Court’s August 2, 2019 order, which

authorized only limited, jurisdictional discovery (“Jurisdictional Discovery”). Mr. Petit will

produce documents and information consistent with the foregoing rules and orders.



                                                  2
    3:19-cv-00529-RBH         Date Filed 12/09/19       Entry Number 56-1        Page 4 of 29




       2.      Mr. Petit objects on the grounds and to the extent that the Interrogatories seek

confidential, private, or personal information that is not relevant to the claims and defenses in

this case and/or the limited issues under consideration in the Jurisdictional Discovery. Mr. Petit

objects that such Interrogatories are oppressive, improper, and harassing.

       3.      Mr. Petit incorporates his objections to the Definitions set forth in his Responses

to Vitale’s Requests for Production of Documents as if set forth herein.

       4.      Because the Court authorized only limited, Jurisdictional Discovery, Mr. Petit

objects to the Interrogatories, and the Definitions and Instructions that accompany them, to the

extent that they seek information not relevant to the limited issues to be addressed in said

Jurisdictional Discovery, and therefore are oppressive, harassing, and/or unduly burdensome to

answer.

       5.      Mr. Petit objects to the Interrogatories, and the Definitions and Instructions that

accompany them, to the extent that the Interrogatories are not proportional to the needs of the

limited issues to be addressed in Jurisdictional Discovery, as they are overly broad, vague as to

the scope of what they seek, ambiguous, unintelligible, duplicative, oppressive, harassing, or

unduly burdensome to answer. Where a term is vague or ambiguous, Mr. Petit will respond

based on his understanding of the term. Mr. Petit will undertake reasonable efforts to obtain

information that is responsive, relevant, and within the scope of the Court’s directive for limited,

Jurisdictional Discovery only.

       6.      Mr. Petit objects to the Interrogatories to the extent they call for legal conclusions

in order to produce documents or things. Any response or production by Mr. Petit shall not be

construed as providing a legal conclusion regarding the meaning or application of any terms or

phrase used in the Interrogatories, and the Definitions and Instructions that accompany them.



                                                 3
    3:19-cv-00529-RBH         Date Filed 12/09/19      Entry Number 56-1         Page 5 of 29




       7.      Mr. Petit objects to the Interrogatories to the extent that they seek information

regarding MiMedx Group, Inc. (“MiMedx”) and which should, therefore, be directed toward

MiMedx, and not Mr. Petit in his individual capacity. Mr. Petit’s responses are based only on

information that is within his personal knowledge and in his individual capacity.

       8.      Mr. Petit objects to Interrogatories, and the Definitions and Instructions that

accompany them, employing Vitale’s definition of “identify” as applied to “person” as requiring

the identification to include “present or last known address and telephone number, occupation,

job title, business affiliation      and/or nature of business.” Mr. Petit will include such

information only if it is within his personal knowledge and otherwise objects to the instruction as

unduly burdensome to the extent it requires an investigation. Further, any information sought

regarding any such “person’s” personal information that is not within the personal knowledge of

Mr. Petit is equally available to Vitale through his own investigation.

       9.      Mr. Petit objects to the Interrogatories to the extent they seek information subject

to the attorney-client privilege, attorney work product immunity, common interest privilege,

and/or other privilege or immunity. The inadvertent disclosure of information protected by such

privileges and protections shall not constitute waiver of the applicable privilege and/or protection

either as to the information inadvertently disclosed or as to any other information related thereto.

If any privileged or protected information were to be disclosed by Mr. Petit in the absence of a

Court order compelling such disclosure, such disclosure would be inadvertent, and in such event,

Mr. Petit requests the immediate return of any such information and all documents or tangible

things containing such inadvertently disclosed information upon notification to Vitale.

       10.     Mr. Petit objects to the Interrogatories, and the Definitions and Instructions that

accompany them, as overly broad, unduly burdensome, not relevant to the claims or defenses of



                                                 4
    3:19-cv-00529-RBH           Date Filed 12/09/19     Entry Number 56-1         Page 6 of 29




any party, and not proportional to the needs of the case to the extent that it purports to require the

production of a privilege log for materials generated after the filing of Vitale’s complaint on or

about January 21, 2019. Such documents will not be logged.

       11.     Mr. Petit objects to the Interrogatories to the extent that they seek information

and/or documents not within the possession, custody, or control of Mr. Petit. An objection on

this ground does not constitute a representation or admission that such information and/or

documents do, in fact, exist.

       12.     Mr. Petit objects to the Interrogatories to the extent they seek discovery that is

more appropriately sought by other means and to the extent they seek information that is

cumulative or duplicative of information being provided through other forms of discovery.

       13.     Mr. Petit objects to the Interrogatories to the extent they fail to include a time

period restriction, which leaves the Interrogatories applicable to all time.          As such, said

Interrogatories seek irrelevant information from periods of time not possibly relevant to the

limited issues to be addressed in Jurisdictional Discovery. Further, said Interrogatories’ open-

ended time period renders them unduly burdensome in that they require Mr. Petit to provide

information from all time.

       14.     Any objection by Mr. Petit does not constitute a representation or admission that

such information and/or documents do in fact exist or are known.

       15.     No incidental or implied admissions are intended by these responses, and these

responses shall not be construed to be a waiver by Mr. Petit of all or any part of any objection to

Vitale’s Interrogatories.




                                                  5
    3:19-cv-00529-RBH         Date Filed 12/09/19     Entry Number 56-1        Page 7 of 29




       16.     By responding to any Interrogatory, Mr. Petit does not concede the relevance or

admissibility of the information and/or documents requested, nor does Mr. Petit adopt the legal

characterizations of the terms and words used in the Interrogatory.

       17.     Mr. Petit’s responses are made without prejudice, and Mr. Petit reserves the right,

at any time, to revise, correct, add to, or clarify these General Objections and the following

Specific Objections and Responses pursuant to Federal Rule of Civil Procedure 26(e). By

providing these General and Specific Objections, Mr. Petit does not waive any of his defenses or

admit any liability. Neither Mr. Petit’s General and Specific Objections, nor any response to any

specific Interrogatory, constitutes a waiver of any objection as to admissibility, privilege,

relevance, materiality, confidentiality or as to appropriateness of the burden of production or

proof on any issue.

               RESPONSES AND OBJECTIONS TO INTERROGATORIES

INTERROGATORY NO. 1:

       Identify all South Carolina sales representatives who were terminated in December 2016.

RESPONSE TO INTERROGATORY NO. 1:

       In addition to his General Objections, Mr. Petit objects to this Interrogatory as

impermissibly vague, overly broad, and unduly burdensome, given that the terms “South

Carolina sales representatives” and “terminated” are undefined and subject to multiple

interpretations or definitions. Furthermore, Mr. Petit objects to this Interrogatory as unduly

burdensome because he is no longer an employee of MiMedx, and therefore does not have

information or documents in his possession, custody, or control to conclusively identify all

individuals employed by MiMedx’s sales department who lived in, worked in, or had a

connection to MiMedx’s business in South Carolina in December 2016, and who separated from

the company in or about that time.
                                                6
    3:19-cv-00529-RBH         Date Filed 12/09/19      Entry Number 56-1        Page 8 of 29




INTERROGATORY NO. 2:

       Identify all sales representatives responsible for business in South Carolina who were

terminated in December 2016.

RESPONSE TO INTERROGATORY NO. 2:

       In addition to his General Objections, Mr. Petit objects to this Interrogatory as

impermissibly vague, overly broad, and unduly burdensome, given that the terms “sales

representatives,” “responsible for businesses,” and “terminated” are undefined and subject to

multiple interpretations or definitions. Furthermore, Mr. Petit objects to this Interrogatory as

unduly burdensome because he is no longer an employee of MiMedx, and therefore does not

have information or documents in his possession, custody, or control to conclusively identify all

individuals employed by MiMedx’s sales department who lived or worked in South Carolina in

December 2016, and who separated from the company in or about that time. In addition, Mr.

Petit objects to this Interrogatory because it has, in substance, been previously propounded in

Interrogatory No. 1, and repeated discovery into the same material constitutes oppression.

INTERROGATORY NO. 3:

       Identify all individuals in MiMedx’s sales organization who were disciplined by MiMedx

in accord with your statement in the MiMedx press release:


               . . . Additionally, we have taken disciplinary action against a small
               number of other individuals in our sales organization who were
               also found to be associated with this or similar improper acts.

(Dkt. 20-1).

RESPONSE TO INTERROGATORY NO. 3:

       In addition to his General Objections, Mr. Petit objects to this Interrogatory as

impermissibly vague, overly broad, and unduly burdensome, given that the term “sales

                                                7
    3:19-cv-00529-RBH         Date Filed 12/09/19       Entry Number 56-1        Page 9 of 29




organization” is undefined and multiple interpretations or definitions. In addition, Mr. Petit

objects to this interrogatory in that it improperly assumes a fact – i.e., that this statement is Mr.

Petit’s, rather than MiMedx’s. Mr. Petit neither spoke nor wrote this statement; it was attributed

to him for purposes of the MiMedx press release in which they appear. Further, Mr. Petit objects

to this Interrogatory as unduly burdensome because he is no longer an employee of MiMedx, and

therefore does not have information or documents in his possession, custody, or control to

conclusively identify all “small number of individuals” encompassed by MiMedx’s statement

that was attributed to him.

       Subject to and without waiving the foregoing objections, Mr. Petit responds as follows,

on information and belief:

       The above-quoted statement was prepared in Georgia by another member of MiMedx’s

staff in connection with the drafting of the overall press release in which it appears. Mr. Petit,

while in Georgia (the state where he then lived and worked), accepted its attribution to him for

purposes of this MiMedx press release, in his capacity as MiMedx’s Chief Executive Officer.

Mr. Petit, as a former MiMedx employee, does not currently have access to Company records

that enable him to conclusively identify the “small number of individuals” referred to in this

statement. At the time of attribution, Mr. Petit understood that the “individuals” referred to in

this statement were from multiple states. Mr. Petit cannot currently recall the names of all those

employees. However, on information and belief, those individuals included:

[CONFIDENTIALITY: Names of individuals listed below are “Confidential”]

          i.                  (then a resident of Florida)

         ii.              (then a resident of California)

        iii.                   (then a resident of a Mid-West state)



                                                 8
   3:19-cv-00529-RBH         Date Filed 12/09/19         Entry Number 56-1      Page 10 of 29




        iv.                 (state of residence not recalled by Mr. Petit)

         v.                (then a resident of Texas)

        vi.                   (state of residence not recalled by Mr. Petit)

        vii.              (then a resident of a Mid-West state)

       viii.                  (then a resident of a Mid-West state)

        ix.               (then a resident of Georgia)

         x.               (then a resident of North Carolina)

        xi.                 (then a resident of Mississippi)

        xii.   Jon Vitale (then a resident of South Carolina)

       xiii.                (then a resident of Florida)

       xiv.                 (then a resident of a West Coast state)


INTERROGATORY NO. 4:

       Describe the source or basis for your knowledge in making the above inset quote.

RESPONSE TO INTERROGATORY NO. 4:

       In addition to his General Objections, Mr. Petit objects to this Interrogatory as

impermissibly vague and unduly burdensome because “above inset quote” is undefined and

unclear. However, Mr. Petit assumes that the Interrogatory is referring to the quoted language in

Interrogatory No. 3. With that understanding, Mr. Petit further objects to this Interrogatory as

impermissibly vague and unduly burdensome, given the limited scope of Jurisdictional

Discovery. In addition, Mr. Petit objects to this interrogatory in that it improperly assumes a fact

– i.e., that Mr. Petit is responsible for “making” the quoted statement. On information and belief,

Mr. Petit did not “make” these words because he neither spoke nor wrote them; they were

attributed to him for purposes of the press release in which they appear. Further, Mr. Petit

                                                 9
   3:19-cv-00529-RBH          Date Filed 12/09/19       Entry Number 56-1        Page 11 of 29




objects to this Interrogatory as unduly burdensome because he is no longer an employee of

MiMedx, and therefore does not have information or documents in his possession, custody, or

control to conclusively identify the sources or bases for his knowledge in accepting attribution of

the quote at issue.

       Subject to and without waiving the above objections, Mr. Petit states, on information and

belief, that in accepting attribution of this statement he relied on the good faith efforts of and his

communications with the MiMedx employees involved in MiMedx’s investigation of Jess

Kruchoski, Luke Tornquist, and others, the employment decisions that were made based upon

that investigation, and the materials generated in the course of that investigation. Those MiMedx

employees include Thornton Kuntz, Debbie Dean, Chris Cashman, and Lexi Haden.

INTERROGATORY NO. 5:

       Who were you referencing when you made the following statement to the Atlanta Journal

Constitution:

                . . . the allegations in the indictment handed down in South
                Carolina this week involve the dealings of just one sales
                representative who MiMedx fired a year and a half ago.”


(Dkt. 20-2).

RESPONSE TO INTERROGATORY NO. 5:

       In addition to his General Objections, Mr. Petit objects to this Interrogatory because it

improperly assumes a fact, i.e., that Mr. Petit spoke the precise words attributed to him above,

when Mr. Petit has no specific recollection of making this precise statement.

       Subject to and without waiving the foregoing objections, Mr. Petit responds as follows:

       In or about May 2018, Mr. Petit, while in Georgia, had a telephonic interview with a

reporter from the Atlanta Journal Constitution, on behalf of MiMedx and in his capacity

                                                 10
   3:19-cv-00529-RBH         Date Filed 12/09/19       Entry Number 56-1        Page 12 of 29




MiMedx’s Chief Executive Officer. During that interview, Mr. Petit addressed a variety of

questions concerning MiMedx’s operations. One of the issues discussed was the set of charges

filed in a South Carolina federal court against several health care professionals who had some

dealings with MiMedx. Mr. Petit does not have a specific recollection of making the quoted

statement attributed to him in the article. However, Mr. Petit believes that if he made this

statement or words to similar effect, he was referencing Vitale.

INTERROGATORY NO. 6:

       Describe the source or basis for your knowledge in making the above inset quote.

RESPONSE TO INTERROGATORY NO. 6:

       In addition to his General Objections, Mr. Petit objects to this Interrogatory as

impermissibly vague and unduly burdensome because “above inset quote” is undefined and

unclear. However, Mr. Petit assumes that the Interrogatory is referring to the quoted language in

Interrogatory No. 5.     With that understanding, Mr. Petit objects to this Interrogatory as

impermissibly vague and unduly burdensome, given the limited scope of Jurisdictional

Discovery. In addition, Mr. Petit objects to this interrogatory in that it improperly assumes a fact

– i.e., that Mr. Petit is responsible for “making” the quoted statement. Mr. Petit has no specific

recollection of making this precise statement.          Furthermore, Mr. Petit objects to this

Interrogatory as unduly burdensome because he is no longer an employee of MiMedx, and

therefore does not have information or documents in his possession, custody, or control to

conclusively identify all bases of knowledge that he had when he spoke with the Atlanta Journal

Constitution reporter who wrote the article in question.

INTERROGATORY NO. 7:

       Why did you make the remarks quoted in Interrogatory 3 and Request to Admit 7.



                                                11
   3:19-cv-00529-RBH          Date Filed 12/09/19       Entry Number 56-1         Page 13 of 29




RESPONSE TO INTERROGATORY NO. 6:

       In addition to his General Objections, Mr. Petit objects to this Interrogatory as

impermissibly vague, ambiguous, overbroad, unduly burdensome, and harassing given the

limited scope of Jurisdictional Discovery. In addition, Mr. Petit objects to this interrogatory in

that it improperly assumes a fact – i.e., that Mr. Petit did “make” the quoted remark. On

information and belief, Mr. Petit did not “make” either of these remarks because he neither spoke

nor wrote them; these remarks were attributed to him for purposes of the press release in which

they appears. Further, Mr. Petit objects because this Interrogatory calls for a narrative response

without limitation.

       Subject to and without waiving the above objections, Mr. Petit responds as follows:

       One of the reasons Mr. Petit accepted attribution of the remarks noted in Interrogatory

No. 3 and Request for Admission No. 7 is that he believed it to be appropriate to include these

statements in this MiMedx press release, which was aimed at reaching a nationwide audience of

MiMedx’s employees, shareholders, potential shareholders, and others. This press release was

part of MiMedx’s overall effort to address the public relations issues then facing the company in

the wake of Jess Kruchoski and Luke Tornquist’s false allegations. A goal of this press release

was to show MiMedx’s broad-based audience that the company was addressing problems within

its sales staff that had come to light during the investigation of Kruchoski, Tornquist, and others.

Further, in accepting this remark’s attribution, Mr. Petit did not specifically have Vitale in mind

as a subject of it, did not intend to target Vitale in particular, and did not intend this remark to be

directed towards readers in South Carolina in particular. When Mr. Petit accepted attribution of

this remark, he understood it referred to a collective of MiMedx employees from various states

who, during the course of the investigation of Kruchoski, Tournquist, and others, were identified



                                                  12
   3:19-cv-00529-RBH          Date Filed 12/09/19     Entry Number 56-1       Page 14 of 29




as having engaged in conduct warranting adverse employment actions of various severity,

including letters of reprimand and firing.

INTERROGATORY NO. 8:

       Why did you make the remark quoted in Interrogatory 5.

RESPONSE TO INTERROGATORY NO. 8:

       In addition to his General Objections, Mr. Petit objects to this Interrogatory as

impermissibly vague, ambiguous, overbroad, unduly burdensome, and harassing given the

limited scope of Jurisdictional Discovery. In addition, Mr. Petit objects to this interrogatory in

that it improperly assumes a fact – i.e., that Mr. Petit did “make” the quoted remark, when he has

no specific recollection of doing so. Further, Mr. Petit objects because this Interrogatory calls

for a narrative response without limitation.

       Subject to and without waiving the above objections, Mr. Petit responds as follows:

       One of the reasons that Mr. Petit spoke to the reporter from the Atlanta Journal

Constitution was because he believed it was appropriate, in his capacity as Chief Executive

Officer of MiMedx, to provide a response from the company to the various negative news reports

that had been published in and around that time period. Mr. Petit believed that MiMedx’s

reputation was being impugned unfairly and inappropriately, and that it was his duty, as Chief

Executive Officer, to combat those attacks on MiMedx. Mr. Petit did not always agree to speak

with reporters who called asking for his views on matters, but he felt these issues were important

and warranted a response from the company. Mr. Petit felt it was particularly appropriate to

speak to the company’s hometown paper, the Atlanta Journal Constitution, which he believed

was a paper read by many MiMedx employees in Georgia (where most of MiMedx’s employees




                                               13
      3:19-cv-00529-RBH       Date Filed 12/09/19      Entry Number 56-1        Page 15 of 29




resided).    In providing comments to the Atlanta Journal Constitution, a Georgia-based

newspaper, Mr. Petit did not specifically intend to target readers based in South Carolina.

INTERROGATORY NO. 9:

        Explain any denials to the below requests to admit.

RESPONSE TO INTERROGATORY NO. 9:

        Mr. Petit objects to this Interrogatory as impermissibly vague, unduly burdensome,

harassing, and improper inasmuch it attempts to impose upon Mr. Petit a duty to respond to

Vitale’s Requests for Admission that are greater than those imposed by the applicable rules.

        Subject to and without waiving the above objections, Mr. Petit refers Vitale to his

responses to Vitale’s Requests for Admission.

II.     RESPONSES TO REQUESTS TO ADMIT

                                PRELIMINARY STATEMENT

        Mr. Petit has not, at this time, fully completed discovery and investigation in this action.

All information contained herein is based solely upon such information and evidence as is

presently available and known to Mr. Petit upon information and belief at this time. Further

discovery, investigation, research and analysis may supply additional facts, and meaning to

currently known information. Mr. Petit reserves the right to amend any and all responses herein

as additional facts are ascertained, legal research is completed, and analysis is undertaken. The

responses herein are made in a good faith effort to supply as much information as is presently

known to Mr. Taylor.

                   GENERAL OBJECTIONS TO REQUESTS FOR ADMISSION

        1.     Mr. Petit objects to the requests that impose or seek to impose any requirement or

discovery obligation greater than or different from those under the Federal Rules of Civil

Procedure and the applicable Local Rules and Orders of the Court, in particular the Court’s

                                                14
   3:19-cv-00529-RBH         Date Filed 12/09/19      Entry Number 56-1         Page 16 of 29




August 2, 2019 order authorizing only limited discovery into jurisdictional issues (“Jurisdictional

Discovery”).

       2.      Mr. Petit objects to the requests to the extent they seek disclosure of information

protected under the attorney-client privilege, deliberative process privilege, attorney work

product doctrine, or any other applicable privilege or immunity. Should any such disclosure by

Mr. Taylor occur, it is inadvertent and shall not constitute a waiver of any privilege or immunity.


            RESPONSES AND OBJECTIONS TO REQUESTS FOR ADMISSION


REQUEST FOR ADMISSION NO. 1

       Admit that MiMedx accused Plaintiff of competing with MiMedx in December 2016.

RESPONSE TO REQUEST FOR ADMISSION NO. 1:

       Mr. Petit objects to this Request for Admission as unduly burdensome and harassing

because it is unrelated to the limited Jurisdictional Discovery authorized by the Court.

       Subject to and without waiving the foregoing objections, Mr. Petit states that he lacks

sufficient knowledge to admit or deny this Request for Admission.

REQUEST FOR ADMISSION NO. 2:

       Admit that Plaintiff was the only South Carolina sales representative terminated in

December 2016.

RESPONSE TO REQUEST FOR ADMISSION NO. 2:

       Mr. Petit objects to this Request for Admission as impermissibly vague and unduly

burdensome, given that the terms “South Carolina sales representatives” and “terminated” are

undefined and subject to multiple interpretations or definitions. Mr. Petit further objects to this

Request for Admission as unduly burdensome and harassing because it is unrelated to the limited

Jurisdictional Discovery authorized by the Court.


                                                15
   3:19-cv-00529-RBH         Date Filed 12/09/19      Entry Number 56-1        Page 17 of 29




        Subject to and without waiving the foregoing objections, Mr. Petit states that he lacks

sufficient knowledge to admit or deny this Request for Admission.

REQUEST FOR ADMISSION NO. 3:

        Admit that Plaintiff was the only sales representative responsible for a South Carolina

facility that was terminated in December 2016.

RESPONSE TO REQUEST FOR ADMISSION NO. 3:

        Mr. Petit objects to this Request for Admission as impermissibly vague and unduly

burdensome, given that the terms “sales representatives,” “responsible,” and “terminated” are

undefined and subject to multiple interpretations or definitions. Mr. Petit further objects to this

Request for Admission as unduly burdensome and harassing because it is unrelated to the limited

Jurisdictional Discovery authorized by the Court.

        Subject to and without waiving the foregoing objections, Mr. Petit states that he lacks

sufficient knowledge to admit or deny this Request for Admission.

REQUEST FOR ADMISSION NO. 4:

        Admit that MiMedx did not terminate Taft Mills in December 2016.

RESPONSE TO REQUEST FOR ADMISSION NO. 4:

        Mr. Petit objects to this Request for Admission as impermissibly vague and unduly

burdensome, given that the term “terminated” is undefined and subject to multiple interpretations

or definitions.

        Subject to and without waiving the foregoing objections, Mr. Petit, on information and

belief, admits that MiMedx did not fire Taft Mills in December 2016.

REQUEST FOR ADMISSION NO. 5:

        Admit that Plaintiff was among the “small number of other individuals” referenced in the

press release issued by MiMedx on December 30, 2016. (Dkt. 20-1)

                                                 16
   3:19-cv-00529-RBH          Date Filed 12/09/19      Entry Number 56-1          Page 18 of 29




RESPONSE TO REQUEST FOR ADMISSION NO. 5:

       Admitted, on information and belief.

REQUEST FOR ADMISSION NO. 6:

       Admit that Plaintiff was the sales representative referenced in your quote published by

the American Journal Constitution on May 11, 2018:

               . . . the allegations in the indictment handed down in South
               Carolina this week involve the dealings of just one sales
               representative who MiMedx fired a year and a half ago.”


(Dkt. 20-2).

RESPONSE TO REQUEST FOR ADMISSION NO. 6:

       Mr. Petit objects to this Request for Admission because it assumes that Mr. Petit made

this precise statement, and Mr. Petit has no specific recollection of doing so.

       Subject to and without waiving the foregoing objections, Mr. Petit, on information and

belief, states that if he said these words or words to similar effect, he was referring to Vitale,

with the clarification that this quote was published by the Atlanta Journal Constitution, not the

“American Journal Constitution.”

REQUEST FOR ADMISSION NO. 7:

       Admit that you were referring, at least in part, to Plaintiff when you said:

               Nonetheless, when an employee violates the duty of loyalty and
               contractual obligations by selling competitive products or other
               products, employment actions must be taken. Although the sales
               employees who participated in these violations were a very small
               number of the more than 300 employees in our sales organization,
               we are always disappointed when individuals choose to follow
               self-serving financial motives rather than adhere to the high
               standards of conduct and compliance that we foster and instill at
               MiMedx.


(Dkt. 20-1).

                                                 17
       3:19-cv-00529-RBH      Date Filed 12/09/19       Entry Number 56-1        Page 19 of 29




RESPONSE TO REQUEST FOR ADMISSION NO. 7:

         Denied, in part. Mr. Petit did not “state” these words in that he neither spoke nor wrote

them – rather, this remark was drafted by another member of MiMedx’s staff, and Mr. Petit

accepted its attribution to him for purposes of MiMedx’s December 30, 2016 press release, in his

capacity as Chief Executive Officer of MiMedx.             When accepting attribution, Mr. Petit

understood this statement to concern a collective of individuals, from various states.            On

information and belief, that collective of individuals included Vitale.


III.     REQUESTS FOR PRODUCTION

                        PRELIMINARY STATEMENT REGARDING
                            REQUESTS FOR PRODUCTION

         Pursuant to the Federal Rules of Civil Procedure 26 and 34 and the Local Rules of the

U.S. District Court for the District of South Carolina, Defendant Parker H. Petit, by and through

his undersigned attorneys, hereby provides his responses and objections to Vitale’s Requests for

Production of Documents (“Requests”).

         Mr. Petit’s investigation in this matter is ongoing and these responses reflect his

information to date. Mr. Petit reserves the right, at any time, to revise, correct, add to, or clarify

these responses pursuant to Federal Rule of Civil Procedure 26(e).              Neither Mr. Petit’s

objections, or any response, constitutes a waiver of any objection as to admissibility, privilege,

relevance, materiality, confidentiality, or as to appropriateness of the burden of production or

proof on any issue.




                                                 18
   3:19-cv-00529-RBH           Date Filed 12/09/19         Entry Number 56-1   Page 20 of 29




                                 GENERAL OBJECTIONS TO
                                REQUESTS FOR PRODUCTION

        The following general objections (the “General Objections”) apply to each of the

Requests, and are incorporated by reference into each of the following specific responses as set

forth fully therein:


        1.      Mr. Petit objects to the Requests, and the Definitions and Instructions therein, on

the ground and to the extent that they purport to impose any obligations on Mr. Petit that are

beyond the scope of Rules 26 and 34 of the Federal Rules of Civil Procedure, or the applicable

rules and orders of this Court, including the Court’s August 2, 2019 order, which authorized only

limited, jurisdictional discovery (“Jurisdictional Discovery”). Mr. Petit will produce documents

and information consistent with the foregoing rules and orders.

        2.      Mr. Taylor objects on the grounds and to the extent that the Requests seek

confidential, private, or personal information that is not relevant to the claims and defenses in

this case and/or the limited issues under consideration in the Jurisdictional Discovery. Mr. Petit

objects that such Requests are oppressive, improper, and harassing.

        3.      Mr. Petit incorporates his objections to the Definitions set forth in his Responses

to Vitale’s Interrogatories as if set forth herein.

        4.      Mr. Petit objects to the Requests, and the Definitions and Instructions that

accompany them, to the extent that the Court authorized only limited, Jurisdictional Discovery,

and the Requests are not relevant to the limited issues to be addressed in said Jurisdictional

Discovery, and therefore are oppressive, harassing, or unduly burdensome to answer.

        5.      Mr. Petit objects to the Requests, and the Definitions and Instructions that

accompany them, to the extent that the Requests are not proportional to the needs of the limited

issues to be addressed in Jurisdictional Discovery, as they are overly broad, vague as to the scope

                                                      19
   3:19-cv-00529-RBH         Date Filed 12/09/19       Entry Number 56-1       Page 21 of 29




of what they seek, ambiguous, unintelligible, duplicative, oppressive, harassing, or unduly

burdensome to answer. Where a term is vague or ambiguous, Mr. Petit will respond based on his

understanding of the term. Mr. Petit will undertake reasonable efforts to obtain information that

is responsive, relevant, and within the scope of the Court’s directive for limited, Jurisdictional

Discovery only

       6.      Mr. Petit objects to the Requests to the extent they call for legal conclusions in

order to produce documents or things. Any response or production by Mr. Petit shall not be

construed as providing a legal conclusion regarding the meaning or application of any terms or

phrase used in the Requests, and the Definitions and Instructions that accompany them.

       7.      Mr. Petit objects to the Requests to the extent that they seek information from

MiMedx Group, Inc. (“MiMedx”) and which should, therefore, be directed toward MiMedx, and

not Mr. Petit in his individual capacity. Mr. Petit ’s responses are based only on material that is

within his personal possession, custody, or control.

       8.      Mr. Petit objects to the Requests, and the Definitions and Instructions that

accompany them, employing Vitale’s definition of “identify” as applied to “person” as requiring

the identification to include “present or last known address and telephone number, occupation,

job title, business affiliation      and/or nature of business.” Mr. Petit will include such

information only if it is within his personal knowledge and otherwise objects to the instruction as

unduly burdensome to the extent it requires an investigation. Further, any information sought

regarding any such “person’s” personal information that is not within the personal knowledge of

Mr. Petit is equally available to Vitale through his own investigation.




                                                20
    3:19-cv-00529-RBH          Date Filed 12/09/19      Entry Number 56-1        Page 22 of 29




        9.       Mr. Petit objects to these Requests to the extent that they seek documents and/or

information in which the burden or expense of producing the proposed discovery outweighs the

likely benefit, particularly given the limited scope of this Jurisdictional Discovery.

        10.      Mr. Petit objects to the Requests to the extent they seek information subject to the

attorney-client privilege, attorney work product immunity, common interest privilege, and/or

other privilege or immunity. The inadvertent disclosure of information protected by such

privileges and protections shall not constitute waiver of the applicable privilege and/or protection

either as to the information inadvertently disclosed or as to any other information related thereto.

If any privileged or protected information were to be disclosed by Mr. Petit in the absence of a

Court order compelling such disclosure, such disclosure would be inadvertent, and in such event,

Mr. Petit requests the immediate return of any such information and all documents or tangible

things containing such inadvertently disclosed information upon notification to Vitale.

        11.      Mr. Petit objects to the Requests, and the Definitions and Instructions that

accompany them, as overly broad, unduly burdensome, not relevant to the claims or defenses of

any party, and not proportional to the needs of the case to the extent that it purports to require the

production of a privilege log for materials generated after the filing of Vitale’s complaint on or

about January 21, 2019. Such documents will not be logged.

        12.      Mr. Petit objects to the Requests to the extent that they seek information and/or

documents not within the possession, custody, or control of Mr. Petit. An objection on this

ground does not constitute a representation or admission that such information and/or documents

do, in fact, exist.




                                                  21
   3:19-cv-00529-RBH         Date Filed 12/09/19       Entry Number 56-1         Page 23 of 29




        13.    Mr. Petit objects to the Requests to the extent they seek discovery that is more

appropriately sought by other means and to the extent they seek information that is cumulative or

duplicative of information being provided through other forms of discovery.

        14.    Mr. Petit objects to the Requests to the extent they call for a legal conclusion.

        15.    Mr. Petit objects to the Requests to the extent they fail to include a time period

restriction, which leaves the Requests applicable to all time. As such, said Requests seek

irrelevant information from periods of time not possibly relevant to the limited jurisdictional

issues at play in the Jurisdictional Discovery. Further, said Requests’ open-ended time period

renders them unduly burdensome in that they require Mr. Petit to provide information from all

time.

        16.    Any objection by Mr. Petit does not constitute a representation or admission that

such information and/or documents do in fact exist or are known.

        17.    No incidental or implied admissions are intended by these responses, and these

responses shall not be construed to be a waiver by Mr. Petit of all or any part of any objection to

Vitale’s Requests.

        18.    By responding to any Request, Mr. Petit does not concede the relevance or

admissibility of the information and/or documents requested, nor does Mr. Petit adopt the legal

characterizations of the terms and words used in the Request.

        19.    Mr. Petit ’s responses are made without prejudice, and Mr. Petit reserves the right,

at any time, to revise, correct, add to, or clarify these General Objections and the following

Specific Objections and Responses pursuant to Federal Rule of Civil Procedure 26(e). By

providing these General and Specific Objections, Mr. Petit does not waive any of his defenses or

admit any liability. Neither Mr. Petit ’s General and Specific Objections, nor any response to



                                                22
   3:19-cv-00529-RBH         Date Filed 12/09/19       Entry Number 56-1        Page 24 of 29




any specific Request, constitutes a waiver of any objection as to admissibility, privilege,

relevance, materiality, confidentiality or as to appropriateness of the burden of production or

proof on any issue.

                            RESPONSES AND OBJECTIONS TO
                             REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION 1:

       All documents, electronic mail messages, metadata, memoranda, notes, correspondence,

drafts, and written material of any kind that relate or refer in any way to the press release issued

by MiMedx on December 30, 2016. (Dkt. 20-1).

RESPONSE TO REQUEST FOR PRODUCTION 1:

       In addition to his General Objections, Mr. Petit objects to this Request as impermissibly

vague, overly broad, unduly burdensome, harassing, and not proportional to the needs of the

limited Jurisdictional Discovery authorized by the Court, as this request seeks “[a]ll documents,

[etc.] of any kind that relate or refer in any way to the press release issued by MiMedx on

December 30, 2016,” and does not relate to the question of whether this Court may exercise

personal jurisdiction over Mr. Taylor or Mr. Petit, such as whether the allegedly defamatory

statements manifest an intention to target South Carolina readers, or whether Mr. Taylor or Mr.

Petit have sufficient connections to the State of South Carolina such that they might be subject to

the Court’s general jurisdiction. Further, Mr. Petit objects to this Request as impermissibly

vague, overly burdensome, and not proportional to the needs of the limited discovery authorized

by the Court, in that it lacks any time de-limiter. Moreover, this request is impermissibly vague,

overly broad, unduly burdensome, and not proportional to the needs of the limited discovery

authorized by the Court in that it requests “[a]ll … metadata,” given the vast array of irrelevant

information potentially encompassed by such a request.

                                                23
   3:19-cv-00529-RBH          Date Filed 12/09/19      Entry Number 56-1        Page 25 of 29




         Subject to and without waiving the foregoing objections, Mr. Petit is willing to produce

only those non-privileged documents within his possession, custody, and control that are both

responsive to this request and properly come within the limited scope of Jurisdictional

Discovery, to the extent found after a reasonable search. At this time, however, the only

documents Mr. Petit has located that may fit within that appropriate set of limitations are

materials that MiMedx objects to Mr. Petit producing, based upon an assertion of privilege.

Should this privilege question resolve in favor of disclosure, Mr. Petit is willing to produce these

documents at a mutually-agreeable place and time, and he is willing to meet-and-confer on this

issue.

REQUEST FOR PRODUCTION 2:

         All documents, electronically stored information, electronic mail messages, metadata,

memoranda, notes, correspondence, drafts, and written material of any kind that relate or refer in

any way to the quotes by Defendant Petit published by the Atlanta Journal Constitution. (Dkt.

20-2).

RESPONSE TO REQUEST FOR PRODUCTION 2:

         In addition to his General Objections, Mr. Petit objects to this Request as impermissibly

vague, overly broad, unduly burdensome, harassing, and not proportional to the needs of the

limited Jurisdictional Discovery authorized by the Court, as this request seeks “[a]ll documents,

[etc.] of any kind that relate or refer in any way to the quotes by Defendant Petit published by the

Atlanta Journal Constitution,” and does not relate to the question of whether this Court may

exercise personal jurisdiction over Mr. Taylor or Mr. Petit, such as whether the allegedly

defamatory statements at issue manifest an intention to target South Carolina, or whether Mr.

Taylor or Mr. Petit have sufficient connections to the State of South Carolina such that they



                                                24
   3:19-cv-00529-RBH          Date Filed 12/09/19      Entry Number 56-1        Page 26 of 29




might be subject to the Court’s general jurisdiction. Further, Mr. Petit objects to this Request as

impermissibly vague, overly burdensome, and not proportional to the needs of the limited

discovery authorized by the Court, in that it lacks any time de-limiter. Moreover, this request is

impermissibly vague, overly broad, unduly burdensome, and not proportional to the needs of the

limited discovery authorized by the Court in that it requests “[a]ll … metadata,” given the vast

array of irrelevant information potentially encompassed by such a request.

         Subject to and without waiving the foregoing objections, Mr. Petit is willing to produce

only those non-privileged documents within his possession, custody, and control that are both

responsive to this request and properly come within the limited scope of Jurisdictional

Discovery, to the extent found after a reasonable search. At this time, however, the only

documents Mr. Petit has located that may fit within that appropriate set of limitations are

materials that MiMedx objects to Mr. Petit producing, based upon an assertion of privilege.

Should this privilege question resolve in favor of disclosure, Mr. Petit is willing to produce these

documents at a mutually-agreeable place and time, and he is willing to meet-and-confer on this

issue.

REQUEST FOR PRODUCTION 3:

         All communications to Defendant Petit (in any format) about the Plaintiff prior to the

publication of the AJC Article at Dkt. 20-2.

RESPONSE TO REQUEST FOR PRODUCTION 3:

         In addition to his General Objections, Mr. Petit objects to this Request as impermissibly

vague, overly broad, unduly burdensome, harassing, and not proportional to the needs of the

limited Jurisdictional Discovery authorized by the Court, as this request seeks “[a]ll

communications to [Mr.] Taylor about the Plaintiff on or prior to the date of the [December 30,



                                                25
    3:19-cv-00529-RBH         Date Filed 12/09/19      Entry Number 56-1      Page 27 of 29




2016] press release [at issue in this case],” and does not relate to the question of whether this

Court may exercise personal jurisdiction over Mr. Taylor or Mr. Petit, such as whether the

allegedly defamatory statements at issue manifest an intention to target South Carolina, or

whether Mr. Taylor or Mr. Petit have sufficient connections to the State of South Carolina such

that they might be subject to the Court’s general jurisdiction.

         Subject to and without waiving the foregoing objections, Mr. Petit is willing to produce

only those non-privileged documents within his possession, custody, and control that are both

responsive to this request and properly come within the limited scope of Jurisdictional

Discovery, to the extent found after a reasonable search. At this time, however, the only

documents Mr. Taylor has located that may fit within that appropriate set of limitations are

materials that MiMedx objects to Mr. Taylor producing, based upon an assertion of privilege.

Should this privilege question resolve in favor of disclosure, Mr. Taylor is willing to produce

these documents at a mutually-agreeable place and time, and he is willing to meet-and-confer on

this issue.

REQUEST FOR PRODUCTION 4:

         All documents, electronically stored information, electronic mail messages, metadata,

memoranda, notes, correspondence, drafts, and written material of any kind identified, referred

to, related to, or utilized by Defendant in answering Plaintiff’s Interrogatories and Requests to

Admit.

RESPONSE TO REQUEST FOR PRODUCTION 4:

         Mr. Petit objects to this Request for Production as impermissibly vague, overly broad,

unduly burdensome, and harassing because it seeks “[a]ll documents, [etc] of any kind” that were

“identified” or “related to … Defendant in answering” Vitale’s Interrogatories and Requests to



                                                 26
   3:19-cv-00529-RBH         Date Filed 12/09/19       Entry Number 56-1     Page 28 of 29




Admit, as those descriptors have no clear meaning.

       Subject to and without waiving the foregoing objections, Mr. Petit agrees to produce non-

privileged documents that he referred to or utilized in answering Vitale’s Interrogatories and

Requests to Admit. At this time, however, the only documents Mr. Petit has located that may fit

within that appropriate set of limitations are materials that MiMedx objects to Mr. Petit

producing, based upon an assertion of privilege. Should this privilege question resolve in favor

of disclosure, Mr. Petit is willing to produce these documents at a mutually-agreeable place and

time, and he is willing to meet-and-confer on this issue.

                                          SIGNATURE



Dated: September 13, 2019             /s/Beth B. Richardson
                                      Beth B. Richardson
                                      ROBINSON GRAY STEPP & LAFFITTE, LLC
                                      1310 Gadsden Street
                                      Columbia, SC 29201
                                      Phone: (803) 231-7819
                                      Fax: (803) 231-7861
                                      brichardson@robinsongray.com

                                      William D. Weinreb (pro hac vice)
                                      Michael T. Packard (pro hac vice)
                                      QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                      111 Huntington Avenue, Suite 520
                                      Boston, MA 02199
                                      Phone: 617.712.7100
                                      Fax: 617.712.7200
                                      billweinreb@quinnemanul.com
                                      michaelpackard@quinnemanuel.com

                                      Attorneys for Defendants Parker H. Petit
                                      and William C. Taylor




                                                27
   3:19-cv-00529-RBH         Date Filed 12/09/19        Entry Number 56-1      Page 29 of 29




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, a copy of the foregoing was transmitted by

email and U.S. Postal service to the following:

       J. Paul Porter
       Cromer Babb Porter & Hicks, LLC
       1418 Laurel Street, Ste. A
       Post Office Box 11675
       Columbia, South Carolina 29211
       Paul@CBPHLaw.com


September 13, 2019                                     /s/Beth B. Richardson
                                                       Beth B. Richardson




                                                  28
